PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/609,654
Filing Date: January 30, 2015
Appellant(s): Iltus et al.



__________________
Eileen M. Hansen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/11/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/16/2020 from which the appeal is taken is being maintained by the appellee except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
a.	As per the appellant’s arguments regarding claim 1 on pages 7-8 of the Appeal Brief that the cited references do not describe/teach call setup signaling going through a media relay. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “call setup signaling going through a media relay”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, claim 1 requires “receiving, by the media relay, call set up signaling and audio data of the telephone call”. The claim requires neither call setup by the media relay, nor requires call set up through the media relay. Instead the claim only requires receiving, by a media relay, call set up signaling. 
Further, turning to the claim interpretation to facilitate the obviousness question, this feature is very well known in the art. When a cell phone receives voice call, it is receiving a call set up signaling. Whether this voice call is WIFI or 
b.	As per the appellant’s arguments regarding claim 1 on pages 7-8 of the Appeal Brief that the Appellee fails to provide any analysis or rationale to support the conclusion that call setup signaling and data packets of a telephone call passing through a media relay would have been obvious in order to improve the wireless communication performance.
	Appellee respectfully disagrees. 
First, Appellee is not required to provide rationale to combine for call setup signaling and data packets of a telephone call passing through a media relay. Because this is simply not required by the claims, as demonstrated above. 
Second, on 09/30/2019, the Patent Trial and Appeal Board upheld examiner’s 35 USC 103(a) obviousness type rejection of independent claim 1 over Rosenberg and Lingafelt. Therefore the obvious combination of the two references is clearly established.
Finally, turning to the obviousness question. Examiner introduced the Efrati reference to address the new claim limitation, “receiving, by the media relay, call set up signaling and audio data of the telephone call”.
Turning to the prior art, Efrati (Fig. 3 and column 7 lines 4-23) teaches during call setup, the IP telephony system 120 will select a media relay that will be used to help communicate data packets bearing the media of the call.  In one embodiment of the invention, the IP telephony system 120 designates a first once call setup is complete, the mobile computing device 136 will send data packets bearing the media of the call to the first media relay 330, and the first media relay will forward the data packets to the gateway 122 so that they can be delivered as audio to the calling party's telephony device 132 via the PSTN 130.  Likewise, the first media relay 330 will send data packets bearing the media of the call to the mobile computing device 136 by addressing the data packets to the address established for the mobile computing device 136 when the mobile computing device registered with the IP telephony system 120.  As described above, this will be an address associated with the first wireless access point 140.  
Efrati (Fig. 5 step 502, column 10 lines 31-37) also teaches the method begins in step S502, where a mobile computing device 136 conducts call setup signaling and receives a certificate for the call.  The mobile computing device 136 then begins to communicate data packets bearing the media of the call with a media relay over a first wireless data connection. Efrati (Fig. 5, step S512 column 10 line 65- column 11 line 5) teaches during that transition, audio data from the buffer would be played to the user of the mobile computing device 136.  Also, the media relay may play audio data from its buffer to the other party to the call.  Then, in step S514, the mobile computing device would begin to communicate data packets bearing the media of the call with the media relay over the second wireless data connection. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rosenberg and Lingafelt with receiving call set up signaling and audio data of a telephone call taught in Efrati to have that receiving, by the media relay, call set up signaling and audio data of the telephone call. Because all Rosenberg, Lingafelt and Efrati teach audio data communication method in telephone call system, Efrati explicitly teaches call set up signaling.
		
	
To further clarify that Rosenberg teaches most, if not all of claim 1, a detailed claim mapping of claim 1 in view of Rosenberg is provided below.
	For claim 1, Rosenberg teaches a computer implemented method for replaying buffered audio of a telephone call, comprising: 
 	Buffering, by a media relay, audio data associated with a telephone call when the media relay detects that a quality of an established data connection decreases below a first threshold quality measure (Rosenberg, Fig. 4 and paragraph 35 teach When there is high packet loss between the buffer server 34b and the device 32b, the buffer server 34b ceases receiving nacks and acks from the device 32b. The buffer server 34b fills up with the VOIP packets 46 and hits a threshold and sends a backpressure message 52 towards the buffer server 34a. The buffer server 34a stops sending the VOIP packets 46 to the buffer server 34b. The buffer server 34a in ;  
playing, by a media relay, the buffered audio data from a buffer (Rosenberg, Fig. 4 and paragraph 37 teach the processor 36 of the device 32a is operative to cease transmission of other VOIP packet(s) 46 until receiving an indication that the communication problem has been resolved, for example, there is an indication that at least some of the VOIP packets 46 are now being received by the device 32b.); 
determining, by a media relay, that the quality of the established data connection exceeds a second threshold quality measure (Rosenberg, Fig. 4 and paragraph 43 teach the buffer server 34b sends proactive packets 46 in order to determine when the connection problem between the buffer server 34b and the device 32b has been resolved. When the device 32b starts receiving the VOIP packets 46 again it sends acks to the buffer server 34b.); and 
replaying, by a media relay, the audio data from the buffer, wherein replaying the audio comprises modifying a playback rate of the buffered audio data during playback (Rosenberg, Fig. 4 and paragraph 43 teach when the device 32b starts receiving the VOIP packets 46 again it sends acks to the buffer server 34b. The buffer server 34b, having a large queue of backed up VOIP packets 46, begins to rapidly transmit the contents of its buffer towards the device 32b, typically at a rate faster than real-time. The device 32b receives the previously backed-up packets 46, and in turn plays out the received VOIP packets 46 at an accelerated rate in order to catch up the user.). 

For claim 1, Lingafelt teaches determining the quality of the established data connection exceeds a second threshold quality measure (Lingafelt, Fig. 5 step 512 and column 7 lines 44-48 teach at block 512, the one or more connected party(s) to the active communication session (e.g., via connected mobile phone 310) are notified that the disconnected user has begun reconnected and is obtaining the (recorded) missed communications or information exchange.); and 
replaying the audio data from the buffer (Lingafelt, Fig. 5 step 514 and column 7 lines 48-50 teach at block 514, the reconnected user is delivered or played the recorded missed communication on line CP2, of Fig. 3C), wherein replaying the audio comprises modifying a playback rate of the buffered audio data during playback (Lingafelt, Fig. 5 step 514 and column 7 lines 48-55 teach at block 514, the replay is provided in accordance with the user’s preferences, which may be pre-set or entered/modify during the playback. For example, a user may desire the replay to be completed at 2x speed to enable the user to catch up to the ongoing communication session). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VOIP telephone call using buffer taught in Rosenberg with Lingafelt to have that buffering, by the media relay, audio data associated with a telephone call when the media relay detects that a quality of an established data connection decreases below a first threshold quality measure; playing, by the media relay, the buffered audio data from a buffer; determining, by the media 
It is well known to have receiving call set up signaling and audio data of a telephone call before buffering and playing audio data in telephone call system; therefore, Rosenberg and Lingafelt implicitly teach “receiving, by the media relay, call set up signaling and audio data of the telephone call”. 
Efrati further explicitly teaches receiving call set up signaling before receiving audio data (Efrati, Fig. 3 and column 5 lines 44-59 teach When a VOIP telephone call is to be established with a mobile telephony device, the mobile telephony device must first have a wireless data connection to a data network so that data packets can be communicated to and from the mobile telephony device to setup the call, and to carry the media of the call. FIG. 3 illustrates a mobile telephony device with cellular capabilities 136 that can establish a wireless data connection with a first wireless access point 140, a second wireless access point 142 or through a data channel provided by a cellular service provider 170. FIG. 3 also illustrates the different paths that data packets bearing call setup signaling and data packets bearing the media of a call may traverse over the various elements used to setup and carry a VOIP telephone call. In FIG. 3, solid lines indicate the paths traversed by data packets bearing call setup signaling, and dashed lines indicate the paths traversed by data packets bearing the media of a call.). Efrati, Fig. 3 and column 7 lines 4-23 teach during once call setup is complete, the mobile computing device 136 will send data packets bearing the media of the call to the first media relay 330, and the first media relay will forward the data packets to the gateway 122 so that they can be delivered as audio to the calling party's telephony device 132 via the PSTN 130.  Likewise, the first media relay 330 will send data packets bearing the media of the call to the mobile computing device 136 by addressing the data packets to the address established for the mobile computing device 136 when the mobile computing device registered with the IP telephony system 120.  As described above, this will be an address associated with the first wireless access point 140.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rosenberg and Lingafelt with receiving call set up signaling before receiving audio data taught in Efrati to have that receiving, by the media relay, call set up signaling and audio data of the telephone call. Because all Rosenberg, Lingafelt and Efrati teach data communication method in wireless communication system, Efrati explicitly teaches call set up signaling.

Independent claims 12 and 23 are rejected for the same reason.


Respectfully submitted,

/WILL W LIN/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        
Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.